DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/1/2022 has been entered. 

Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

[SPE Signature Line]

Notice to Applicant
This action is in reply to the  filed on 2/1/2022.  
Claims 20, 22-23, 29, 31, 35 and 37 have been amended.
Claim 25 has been cancelled.
Claim 20-24 and 26-39  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 2/1/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 20-24 and 26-39 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 20, 29 and 35 is/are directed to the abstract idea of “providing mobile device users access to patient information and patient physiological data and formatting data for optimal display on mobile devices,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0003]-[0005]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 20-24 and 26-39 recite an abstract idea.
Claim(s) 20, 29 and 35 is/are directed to the abstract idea of “providing mobile device users access to patient information and patient physiological data and formatting data for optimal display on mobile devices,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0003]-[0005]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 20-24 and 26-39 recite an abstract idea.
The claim(s) recite(s), in part, a system/method/computer-readable medium for performing the steps of “receiving a user request, processing user requests, determining the user request is request patient data stored within a patient record module, processing the user request to provide stored patient data, transmitting the user request to first and second facilities, receiving stored patient data, conditional data, providing a response comprising stored patient data and additional data, transmitting the response,” etc., that is “providing mobile device users access to patient information and patient physiological Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 20-24 and 26-39 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method/computer-readable medium for performing the steps of “receiving a user request, processing user requests, determining the user request is request patient data stored within a patient record module, processing the user request to provide stored patient data, transmitting the user request to first and second facilities, receiving stored patient data, conditional data, providing a response comprising stored patient data and additional data, transmitting the response,” etc., that is “providing mobile device users access to patient information and patient physiological data and formatting data for optimal display on mobile devices,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, mobile devices, networks, displays, input interfaces, communication interfaces, etc. (Applicant’s Specification [0006], [0020]-[0024]), etc.) to perform steps of “receiving a user request, processing user requests, determining the user request is request patient data stored within a patient record module, processing the user request to provide stored patient data, transmitting the user request to first and second facilities, receiving stored patient data, conditional data, providing a response comprising stored patient data and additional data, transmitting the response,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, mobile devices, networks, displays, input interfaces, communication interfaces, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, mobile devices, networks, displays, input interfaces, communication interfaces, etc.). At paragraph(s) [0006], [0020]-[0024], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, mobile devices, networks, displays, input interfaces, communication interfaces,” etc. to perform the functions of “receiving a user request, processing user requests, determining the user request is request patient data stored within a patient record module, processing the user 
Dependent claim(s) 21-24, 26-28, 30-34 and 36-39 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
The dependent claims merely specify which information is used for various calculations, but these do not change that the process can be performed in the mind.
Further, although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 20, 29 and 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-24 and 26-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Powell et al.  (US 2011/0246235), in view of Beardall et al. (US 2013/0166317).

CLAIM 20   
As per claim 20, Powell et al. teach:
a computer-implemented method for providing patient information and patient physiological data to a mobile device, the method being executed by one or more processors (Powell et al., [0004], [0005] …the present invention provides a computer-implemented method for authenticating a mobile device and a user of the mobile device to receive patient data from a clinical information system of a medical facility., [0018] …the invention also provides computer-readable storage device encoded with a computer program comprising instructions…) and comprising:
receiving, by the one or more processors, a user request of a user, the user request being received in response to user input to the mobile device (Powell et al., [0017]);
processing, by the one or more processors, the user request to determine a type of a computing device associated with the user request (Powell et al., [0010] determined that the mobile device is an authorized mobile device, [0047] synchronized between the information system 42 and the mobile device 12, regardless of the operating system , or platform, operating on mobile device 12. Exemplary platforms include…, [0048] adapter service module 84) 
determining, by the one or more processors, that the user request is requesting first patient data stored within a first patient record module of a first facility system and second patient data stored within a second patient record module of a second facility system, the first patient data and the second patient data being particular to a patient, the first patient record module being of a different type of patient record module than the second patient record module (Powell et al., [0012]-[0014]);
processing, by a data management system executed by the one or more processors, the user request to provide a first request for the first patient data and a second request for the second patient data, the first request comprising first credentials required to access the first patient data and the second request comprising second credentials required to access the second patient data, the a data management system comprising a data module configured to selectively operate in a pass-through mode and a reposed mode to improve performance of retrieval of the first patient data and the second patient data, the pass-through mode username, password, [0012]-[0014], [0056] health level seven (HL7), [0059] The strip charting can provide a real-time view  [pass-through mode per Applicant’s Specification at [0042] of the patient data, as well as a historical view [reposed mode per Applicant’s Specification at [0042]] of the patient data. More specifically, the waveform display can be updated in real-time, such that the user of the mobile device 12 observes the patient data as it occurs and/or is recorded. The user can scroll through the waveform display, to view historical patient data);
transmitting, by the one or more processors, the first request to a first host module of the first facility system, and the second request to a second host module of the second facility system, the first host module and the second host module respectively orchestrating processing of the first request and the second request received from the a data management system (Powell et al., [0012]-[0014]);
receiving, by the one or more processors, the first patient data from the first host module of the first facility system and the second patient data from the second host module of the second facility system, the first patient data being stored by the first host module in a first format and  having been at least partially translated from a first vendor-specific vocabulary comprising a first terminology associated with the first format to a standard vocabulary comprising a standard terminology (Powell et al., [0012]-[0014]);
providing, by the one or more processors, the response comprising the first patient data, the second patient data and additional data, the additional data being processable to generate one or more data visualizations particular to the patient and displayed on the mobile device based on the first patient data and the second patient data (Powell et al., [0030] …for presentation or display on the mobile device 12); and
transmitting, by the one or more processors, to the mobile device, the response to the display, by the mobile device, the first patient data and the second patient data as an integrated and unified view simultaneously providing in a graphical user interface information from the first facility system and the second facility system (Powell et al., [0005] …establishing a session to communicate patient data between the mobile device and the clinical information system, …the present invention provides a computer-implemented method for authenticating a mobile device and a user of the mobile device to receive patient data from a clinical information system of a medical facility., [0030] …for presentation or display on the mobile device 12).


Powell et al. fail to expressly disclose:
and the second patient data being stored by the second host module in a second format having been at least partially translated from a second vendor-specific vocabulary associated with the second format to the standard vocabulary, the second vendor-specific vocabulary comprising a second terminology and being different than the first vendor-specific vocabulary
the first patient data and the second patient data being provided in a unified manner corresponding to the standard vocabulary
in response to the second request and by a second vocabulary located at the second facility 
data cache module
conditioning, by the one or more processors, data to be included in a response by one or more converting data based on a transmission protocol, formatting data for display by the type of  the mobile device based on a template defining a view to be displayed by the type of the computing device associated with the user request, and packaging data for transmission to the mobile device.


Beardall et al. teach:
and the second patient data being stored by the second host module in a second format having been at least partially translated from a second vendor-specific vocabulary associated with the second format to the standard vocabulary, the second vendor-specific vocabulary comprising a second terminology and being different than the first vendor-specific vocabulary (Beardall et al., Figure 1 14, 16, 18, 20, 22, 24, 40, 38, 36, Figure 2, Figure 3 82 Data Transform Module, 98 Configure Module, 40, [0046] …can federate medical data 26…convert medical data 26…from disparate formats to a uniform format…, [0061] data transform module 82, [0062])
the first patient data and the second patient data being provided in a unified manner corresponding to the standard vocabulary (Beardall et al., Figure 1 14, 16, 18, 20, 22, 24, 40, 38, 36, Figure 2, Figure 3 82 Data Transform Module, 98 Configure Module, 40, [0046] …can federate medical data 26…convert medical data 26…from disparate formats to a uniform format…, [0061] data transform module 82, [0062])
in response to the second request and by a second vocabulary located at the second facility system (Beardall et al., Figure 1 14, 16, 18, 20, 22, 24, 40, 38, 36, Figure 2, Figure 3 82 Data Transform Module, 98 Configure Module, 40, [0046] …can federate medical data 26…convert medical data 26…from disparate formats to a uniform format…, [0061] data transform module 82, [0062])
data cache module (Beardall et al., [0080] The information being tracked, sent, received, or stored in healthcare monitoring system 10 could be provided in any…cache)
conditioning, by the one or more processors, data to be included in a response by one or more converting data based on a transmission protocol, formatting data for display by the type of  the mobile device based on a template defining a view to be displayed by the type of the computing device associated with the user request, and packaging data for transmission to the mobile device (Beardall et al., Figure 4, Figure 5, Figure 7, [0072]).


It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Powell et al. to include “and the second patient data being stored by the second host module in a second format having been at least partially translated from a second vendor-specific vocabulary associated with the second format to the standard vocabulary, the second vendor-specific vocabulary comprising a terminology different from the first vendor-specific vocabulary”, etc. as recited above since the claimed invention is merely a combination of old elements. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Powell et al. in order to transform data from a plurality of data sources (Beardall et al., [0061]). 

CLAIM 21    
As per claim 21, Powell et al. and Beardall et al. teach the method of claim 20 and further discloses the limitations of:
wherein the data management system accesses a provider-to- facility index to retrieve the first credentials and the second credentials, the provider-to-facility index mapping the user of the mobile device to facility systems of a plurality of facility systems (Powell et al., [0006], [0012]-[0014], [0037], [0051] integration services module 82).


CLAIM 22   
As per claim 22, Powell et al. and Beardall et al. teach the method of claim 21 and further discloses the limitations of:
wherein mapping is provided based on a user identifier that is included in the user request (Powell et al., [0006], [0012]-[0014], [0037], [0051] integration services module 82).


CLAIM 23    
As per claim 23, Powell et al. and Beardall et al. teach the method of claim 20 and further discloses the limitations of:
wherein the data management system accesses a patient-to-facility index based on the user request to identify the first facility system and the second facility system as sources of requested patient data (Powell et al., [0006], [0012]-[0014], [0037], [0051]).


CLAIM 24   
As per claim 24, Powell et al. and Beardall et al. teach the method of claim 20 and further discloses the limitations of:
wherein providing the response comprises encrypting one or more of the first patient data and the second patient data (Powell et al., [0067] encryption).


CLAIM 26   
As per claim 26, Powell et al. and Beardall et al. teach the method of claim 20 and further discloses the limitations of:
wherein determining that the user request is requesting first patient data stored within a first patient record module of a first facility system and second patient data stored within a second patient record module of a second facility system comprises:
parsing the user request to determine that the first patient data and the second patient data that fulfills the user request (Powell et al., [0006], [0012]-[0014], [0037], [0051]); and 
generating a pipeline based on the first patient data and the second patient data, the pipeline comprising a set of tasks that comprise one or more tasks performed to fulfill the user request (Powell et al., [0006], [0012]-[0014], [0037], [0051]).


CLAIM 27    
As per claim 27, Powell et al. and Beardall et al. teach the method of claim 20 and further discloses the limitations of:
determining that at least a portion of the user request can be fulfilled based on (Powell et al., [0006], [0012]-[0014], [0037], [0051]) cached data (Beardall et al., [0080] The information being tracked, sent, received, or stored in healthcare monitoring system 10 could be provided in any…cache);
retrieving (Powell et al., [0006], [0012]-[0014], [0037], [0051]) the cached data (Beardall et al., [0080] The information being tracked, sent, received, or stored in healthcare monitoring system 10 could be provided in any…cache); and
including (Powell et al., [0006], [0012]-[0014], [0037], [0051]) the cached data  (Beardall et al., [0080] The information being tracked, sent, received, or stored in healthcare monitoring system 10 could be provided in any…cache) in the response (Powell et al., [0006], [0012]-[0014], [0037], [0051]).


The obviousness of combining the teachings of Beardall et al. with the method as taught by Powell et al. is discussed in the rejection of claim 20, and incorporated herein.

CLAIM 28   
As per claim 28, Powell et al. and Beardall et al. teach the method of claim 20 and further discloses the limitations of:
wherein the response further comprises instructions, the instructions being executable by the mobile device for displaying patient data and/or patient information in an integrated view on the mobile device (Powell et al., [0006], [0012]-[0014], [0037], [0051]).


CLAIMS 29-34 
As per claims 29-34, claims 29-34 are directed to a non-transitory computer-readable storage device. Claims 29-34 recite the same or similar limitations as those addressed above for claims 20-24 and 26-28. Claims 29-34 are therefore rejected for the same reasons set forth above for claims 20-24 and 26-28.

CLAIMS 35-39 
As per claims 35-39, claims 35-39 are directed to a system. Claims 35-39 recite the same or similar limitations as those addressed above for claims 20-24 and 26-28. Claims 35-39 are therefore rejected for the same reasons set forth above for claims 20-24 and 26-28.

Response to Arguments
Applicant’s arguments filed 2/1/2022 with respect to claims 20-24 and 26-39 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/1/2022.
Applicant’s arguments filed on 2/1/2022 with respect to claims 20-24 and 26-39 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Powell et al. and Beardall et al. do not render obvious the present invention because Powell et al. and Beardall et al. do not disclose “processing, by the one or more processors, the user request to determine a type of a computing device associated with the user request,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 20, 22-23, 29, 31, 35 and 37 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Powell et al. and Beardall et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to arguments (B), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 4/13/2020 and incorporated herein. Applicant’s argument is/are not persuasive.
Significantly More
Further, the Examiner is not persuaded that “receiving a user request, processing user requests, determining the user request is request patient data stored within a patient record module, processing the user request to provide stored patient data, transmitting the user request to first and second facilities, receiving stored patient data, conditional data, providing a response comprising stored patient data and additional data, transmitting the response,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “receiving a user request, processing user requests, determining the user request is request patient data stored within a patient record module, processing the user request to provide stored patient data, transmitting the user request to first and second facilities, receiving stored patient data, conditional data, providing a response comprising stored patient data and additional data, transmitting the response,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method/apparatus/computer readable medium does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626